DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the amendment received 12/3/2021. Claims 1-15 & 21-25 are pending in this application. Claims 16-20 are canceled. 
Allowable Subject Matter
2.	Claims 1-15 & 21-25 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations: 
a first cell arranged in a first row of the plurality of first cell rows; and at least one second cell arranged in a portion of at least one row of the plurality of second cell rows, wherein the portion has a third row height smaller than the first and second row heights, wherein the at least one second cell abuts the first cell in a second direction different from the first direction, as in the context of claim 1; 
a cell, having a first cell height, and comprising: a first circuit arranged in a first cell row having a first row height, and comprising a plurality of first transistors each having a two-fins active area structure; and a second circuit arranged in a portion of a second cell row, and comprising at least one second transistor having a one-fin active area structure; wherein the second cell row has a second row height smaller than the first row height, and the portion of the second cell row has a third row height smaller than the second row height, claim 10; and
a third transistor of a second conductivity type, different from the first conductivity type, in the main logic circuit, arranged in the first cell row, wherein first terminals of the first to third transistors are coupled to each other, second terminals of the first and second transistors are coupled to each other, and gate terminals of the first to third transistors are configured to receive a first signal, wherein the first to third transistors are configured to co-operate to invert the first signal to generate a second signal at the second terminals of the first and second transistors (emphasis added), as in the context of claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        1/4/22